DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Appeal Brief filed on December 11, 2020.  No claims were amended or cancelled.  Thus, claims 1-8 and 10-20 are pending.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 20, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, receiving a digital relief model (DRM), gravity and/or gravity gradient data recorded at observation stations and an associated error tolerance, respectively calculating gravity and/or gravity gradient terrain effects at observation stations based on a triangulated surface of the DRM and an adaptive triangulation method irregularly refining the triangulated surface using error tolerance to limit splitting, and removing the gravity and/or gravity gradient terrain effects from the gravity and/or gravity gradient data calculated for the irregularly refined triangulated surface to obtain gravity and/or gravity gradient terrain corrected data.  Therefore, claim 1, as well as claim 20, and dependent claims 2-8 and 10-15, are allowable over the prior art of record.

It is noted that the closest prior art, “Processing and interpretation of satellite and ground based gravity data at different lithospheric scales,” Dissertation, Faculty of Mathematics and Natural Sciences, Kiel University, August 2013, pp. 1-97 (Provided in IDS filed 12/19/2017), to N. Holzrichter, discloses a calculating gravity and gravity gradient terrain effects including receiving a digital relief model (DRM), gravity and/or gravity gradient data recorded at observation stations.  
“Large scale terrain visualization using the restricted quadtree triangulation,” Report, Research Collection, ETH Zürich University, February 1998, pp. 1-26, to R. Pajarola, is directed to large scale terrain visualization using restricted quadtree triangulation, and performing restricted quadtree triangulation (RQT), as an adaptive, hierarchical triangulation for height fields for large terrain scale terrain triangulation.  
In the Appeal Brief filed on December 11, 2020, Applicant argued that the element(s) of receiving a digital relief model (DRM), gravity and/or gravity gradient data recorded at observation stations and an associated error tolerance, respectively, recited in claims 1 and 20, and an interface for receiving a digital relief model (DRM) and gravity and/or gravity gradient data recorded at observation stations and an associated error tolerance, respectively, recited in claim 16, is not taught Holzrichter, alone or in combination with Pajarola.  Applicants’ arguments are persuasive.  Holzrichter, alone or in combination with Pajarola, fails to particularly disclose receiving a digital relief model (DRM), gravity and/or gravity gradient data recorded at observation stations and an associated error tolerance, respectively, recited in claims 1 and 20, and an interface for receiving a digital relief model (DRM) and gravity and/or gravity gradient data recorded at observation stations and an associated error tolerance, respectively, recited in claim 16, are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864